Exhibit 10.1

 

Mark D. Frost   LOGO [g55359img001.jpg]

 

September 1, 2005

 

Dear Mark,

 

On behalf of my colleagues at Saba, I am pleased to welcome you into the Saba
community as the Chief Operating Officer. You are joining a visionary company
with an amazing team of people-passionate, accomplished, innovative individuals
who enjoy being challenged and are energized by change. In seeking creative
solutions, we learn from, as well as teach, each other; we leverage what others
have done as well as demonstrate leadership in thought and action. We look
forward to your relationship with Saba, one in which you can grow, develop and
take advantage of the opportunities Saba offers, all the while contributing to
Saba’s success.

 

Your employment will commence on September 12, 2005. Your annual base salary
will be $265,000.00 and your annual incentive target will be $110,000.00. I will
work with you to determine the terms of your compensation plan within the first
thirty days of your employment.

 

In the event that your employment with Saba is terminated without Cause (as
defined below), we will pay you six months of your base salary, less appropriate
federal and state with holdings. Such amounts shall be payable either as a
lump-sum or in the form of salary continuation, whichever the company shall
determine in its sole discretion, and shall be subject to the execution by you
of a release of claims reasonably acceptable to the company. For purposes of
this letter, termination of your employment shall be for “Cause” if, in the
reasonable opinion of Saba, you: (i) act in bad faith and to the detriment of
Saba or any successor; (ii) refuse or fail to act in accordance with any
specific direction or order of the CEO or President of Saba or any successor;
(iii) exhibit, in regard to your employment, unfitness or unavailability for
service, unsatisfactory performance, or misconduct, other than as a result of a
disability; (iv) exhibit dishonesty, habitual neglect, or incompetence, other
than as a result of a disability; (v) are convicted of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person; or
(vi) breach this letter or the Proprietary Information Agreement entered into
between you and Saba.

 

Should Saba be required to pay you the severance benefits described in the
preceding paragraph, Saba will also reimburse you for 100% of your personal
COBRA premiums and for 90% of your dependants COBRA premiums during such 6 month
period, or until the time that you obtain alternative employment, whichever
occurs first. You agree to notify Saba of your acceptance of employment with
another company within five days of such acceptance.

 

In addition, and subject to the approval of Saba’s Board of Directors, you will
be granted an option to purchase 225,000 shares of Saba Common Stock at the
market price in effect the date the Board approves the grant. This option vests
over the course of four years in 16 equal quarterly installments with the first
installment vesting one quarter after the date that your employment commences.
Notwithstanding the foregoing vesting schedule, the stock subject to the option
will vest in full and become immediately exercisable in the event of a Corporate
Event (as defined below) and, within 12 months after such Corporate Event,
either your employment

 

Saba    saba.com    2400 Bridge Parkway    Redwood Shores, CA 94065-1166    USA    +1-650-696-3840  
  info@saba.com



--------------------------------------------------------------------------------

with Saba is terminated by Saba or its successor without Cause or you terminate
your employment as a result of a reduction to your rate of base compensation or
a material reduction to the scope of your responsibilities. Details about Saba’s
2000 Incentive Stock Plan and your Stock Option Agreement will be sent to you
upon the Board’s approval of your option. In the event of any conflict between
the terms of this letter and the option agreement, the option agreement will
prevail. As used herein, the term “Corporate Event” means any of the following
transactions: (1) a merger or consolidation in which Saba is not the surviving
entity (other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of Saba in a different jurisdiction, or other transaction in
which there is no substantial change in the stockholders of Saba); (2) a merger
in which Saba is the surviving corporation but after which the owners of the
equity of Saba immediately prior to such merger cease to own their shares or
other equity interest in Saba; (3) the sale of substantially all of the assets
of Saba; (4) the acquisition, sale or transfer of more than 50% of the
outstanding shares or equity interests of Saba by tender offer or similar
transaction; or (5) any of the foregoing transactions with respect to any entity
that controls, either directly or through one or more intermediary entities,
Saba.

 

You are also entitled to receive our standard employee benefits package, the
details of which will be sent to you separately. Please be aware that these
benefits are subject to change.

 

You agree that for 6 months after the termination of your employment
relationship with Saba, you shall not, for yourself or any third party, directly
or indirectly, (a) divert or attempt to divert from Saba any business of any
kind, including, without limitation, the solicitation of or interference with
any of its prospects, customers, clients, business partners or suppliers, or
(b) employ, solicit for employment or recommend for employment with a party
other than Saba any Saba employee. You acknowledge that there is a substantial
likelihood that the activities described in this paragraph would involve the
unauthorized use or disclosure of Saba’s confidential information and that use
or disclosure of such information would be extremely difficult to detect. You
have accepted the limitations of this paragraph as a reasonably practicable and
unrestrictive means of preventing such use or disclosure.

 

We believe that each employee’s contribution to Saba is valuable. Much of what
you learn and create at Saba will be considered confidential and proprietary.
Given this fact, we require that you sign Saba’s Employee Proprietary
Information and Inventions Agreement prior to your first day of employment. It
is equally important to Saba that you continue to maintain in confidence all
confidential or proprietary information of you previous employer(s). We are
extending you this offer based on your general skills and abilities and not your
possession of any proprietary information belonging to your former employer(s).
As a condition to your employment, Saba requires that you do not disclose to
Saba or use for Saba’s benefit any such information and that you do not bring to
Saba any materials belonging to your former employer(s) or created by you in
connection with your prior employment.

 

While we are sure you share our enthusiasm about your joining us, we also
respect your and Saba’s rights to make decisions that ensure our mutual best
interests. Therefore, please recognize that your employment with Saba is for an
unspecified duration and is at-will. This means that either you or Saba has the
right to end your employment at any time, with or without cause and with or
without notice.

 

We are excited about having you join Saba. This letter and any attachments
constitute the entire employment agreement and understanding between you and
Saba, and supersede all prior verbal discussions between us.

 

Please acknowledge your acceptance of this offer by signing and returning the
enclosed copy of this offer letter and the Employee Proprietary Information and
Inventions Agreement to Cecilia Marino by Tuesday, September 6, 2005 (fax.
650.581.2545). By signing this letter and indicating acceptance of its terms,
you also represent that you may legally work in the United States and



--------------------------------------------------------------------------------

agree to provide the necessary supporting documentation. I look forward to
welcoming you in person.

 

Saba Software, Inc.

/s/ Bobby Yazdani

Bobby Yazdani

CEO and Chairman

 

Acceptance:

 

I accept the terms of my employment with Saba as Chief Operating Officer, as set
forth herein. I understand that this offer letter does not constitute a contract
of employment for any specified period of time, and that my employment
relationship may be terminated by either party.

 

/s/ Mark D. Frost

Signature

 

September 1, 2005

Date